Citation Nr: 0111087	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee with hypertrophic spurring, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee with hypertrophic spurring, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for arthritis of 
the shoulders.  

4.  Entitlement to a compensable evaluation for arthritis of 
the ankles.  

5.  Entitlement to a compensable evaluation for arthritis of 
the hands.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which assigned separate ratings for arthritis 
of various joints.  

In May 2000, the veteran testified at a personal hearing, 
with the veteran in Winston-Salem, North Carolina, and the 
undersigned Acting Member of the Board, who will render the 
determination in this claim, at the Board in Washington, 
D.C., by way of a video teleconference.  

The Board notes that, in November 1997, the veteran submitted 
a claim, which included assignment of separate ratings for 
arthritis of the elbows.  In August 1998, she filed a claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.  In 
her February 2000 notice of disagreement (NOD) to the RO's 
January 2000 rating decision, the veteran also requested an 
earlier effective date for the award of service connection 
for anxiety disorder.  None of these claims have been 
adjudicated and are brought to the RO's attention for 
appropriate development.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that, in December 1985, service connection 
was granted for polyarticular arthritis of multiple joints, 
including the knees and shoulders, and a 10 percent 
evaluation was assigned, effective from November 1985, the 
first day following the veteran's separation from military 
service.  The grant was based on X-ray findings of arthritis 
in two or more major joints or two or more minor joint groups 
without medical evidence of compensable limitation of motion 
or occasional incapacitating exacerbations.  

In a September 1997 rating decision, the RO discontinued 
service connection for polyarticular arthritis of multiple 
joints, including the knees and shoulders, effective from 
August 20, 1996, and assigned separate 10 percent disability 
ratings for degenerative joint disease of the left knee with 
hypertrophic spurring, degenerative joint disease of the 
right knee with hypertrophic spurring, and degenerative joint 
disease and degenerative disc disease of L3-4 and L5-S1, all 
effective from August 21, 1996.  The veteran appealed the 
ratings assigned the separate disabilities.  

The RO, in a rating decision dated in May 1998, denied 
increased disability ratings for the veteran's left and right 
knees, increased the disability rating for the back condition 
from 10 percent to 20 percent, effective from October 27, 
1997, and assigned separate noncompensable ratings for 
arthritis in both shoulders, both hands and both ankles, all 
effective from November 20, 1997.  In a VA letter dated in 
early June 1998, the veteran was notified of the decision, 
along with her appellate rights.  On June 12, 1998, the VA 
received the veteran's letter indicating that she wanted to 
appeal the RO's May 1998 rating decision.  The Board 
construes this letter as an NOD, to include her disagreement 
to the 20 percent rating awarded her back disability.  See 
Gallegos v. Gober, 14 Vet. App. 50, 53 (2000).  However, the 
statement of the case (SOC), with cover letter, sent to her 
in December 1999 failed to address the issue of an increased 
rating for her back disability.  

Also, in a rating decision dated in January 2000, the RO 
denied the veteran entitlement to service connection for 
fibromyalgia and for bone spurs in the left hip (on the basis 
that the claims were not well grounded) and granted her 
service connection for anxiety disorder, assigning the 
disability a 10 percent evaluation, effective from January 
1999, the date of receipt of her claim for service 
connection.  The veteran was notified of the decision, along 
with her appellate rights, in a VA letter dated in late 
January 2000.  She filed an NOD in February 2000 with the 
RO's January 2000 rating decision; however, she has not been 
sent an SOC on these issues.  

In situations as noted by the Board in the immediate above-
mentioned paragraphs, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board should remand 
those matters to the RO for the issuance of an SOC.  See, 
e.g., Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

As a point of interest, the Board notes that November 20, 
1997, was assigned by the RO as the effective date for a 
separate evaluation for arthritis of the shoulders.  On the 
other hand, it is brought to the RO's attention that service 
connection for arthritis of the shoulders had previously been 
established in December 1985, effective from November 1985.  

During the veteran's video hearing, she testified that she 
was still receiving treatment for various disorders at both 
the Charlotte, North Carolina, VA outpatient clinic and at 
the VA Medical Center in Salisbury, North Carolina.  On 
review of the record, the Board notes that the veteran's 
latest dated medical records from the Salisbury VAMC is June 
1999; those from the Durham, North Carolina, VAMC is December 
1998; those from the Togus, Maine, VAMC is December 1993; and 
that there are no medical records from the Charlotte VAMC.  
Although the veteran has requested that the Board decide the 
issues on the current record, the Board, in the interest of 
compiling a complete record, and in light of the recent 
legislation as noted earlier in this remand, needs to obtain 
copies of her VA treatment records that have not yet been 
included in her claims file, regardless of the disorders 
being treated at the VA facilities.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Further, during the veteran's video hearing, she complained 
of swelling in various joints, her knees "locking," 
constant pain in multiple joints, having a weak grip, overall 
pain and stiffness, and she related that she was taking 
medication for pain and swelling.  In November 1999, the 
veteran underwent VA psychiatric and orthopedic examinations.  
During the orthopedic examination, she complained of pain and 
stiffness in various joints.  Although range of motion 
studies were conducted and the report of such medical 
evaluation includes mention of constant pain and pain on 
motion, the findings also need to contain the extent of pain 
on motion, or the lack thereof, for each joint or joints 
involved, during range of motion studies, as well as the 
extent of additional functional loss, if any, attributable to 
such complaints during flare-ups and/or with repeated use.  
The Board notes that when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Hence, 
pertinent medical findings in this regard are needed to 
assist the appropriate evaluation of each of the service-
connected disabilities under consideration.  

Under the circumstances, the Board believes that, after 
associating with the record all outstanding pertinent medical 
records received, the veteran should undergo another VA 
examination in order to determine the nature and severity of 
her service-connected disabilities, including the impact of 
pain on motion, weakness, excess fatigability, and/or 
incoordination associated with arthritis in the knees, 
shoulders, ankles and hands.  

Accordingly, this case is REMANDED for the following:

1.  The RO should re-examine the claim 
for the veteran's entitlement to service 
connection for fibromyalgia and bone 
spurs of the left hip and for increased 
ratings for her service-connected back 
and psychiatric disabilities in order to 
determine whether additional development 
or review is warranted.  If no additional 
action is required, or when it is 
completed, the RO is to provide the 
veteran and her representative an SOC 
pertaining to those issues in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefits 
sought, or by the veteran's withdrawal of 
her NOD's.  See 38 C.F.R. § 19.26 (2000); 
see also Manlincon, 12 Vet. App. at 240-
41.  If, and only if, a timely 
substantive appeal is received should 
those matters thereafter be returned to 
the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2000).

2.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file copies of all of the veterans 
VA treatment records from the Salisbury 
VAMC for June 1999 to the present; from 
the Durham VAMC for December 1998 to the 
present; from the Togus VAMC, for 
December 1993 to the present, if any; and 
all available treatment records from the 
VA outpatient clinic in Charlotte, as 
well as from any other facility or source 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and her representative so 
notified.  The veteran is free to submit 
to the RO all medical and other records 
pertaining to the severity of the 
disabilities under consideration, and the 
RO should afford the veteran an 
opportunity to do so before arranging to 
have her undergo VA examination.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo VA orthopedic 
examination to determine the full nature 
and extent of her service-connected 
bilateral knee arthritis and arthritis in 
both shoulders, both ankles and both 
hands.  It is imperative that the 
veteran's entire claims file, to include 
a complete copy of this REMAND, be made 
available to, and be reviewed by, the 
physician(s) designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes, and X-rays of the 
veteran's knees, shoulders, ankles, and 
hands.  Further, the examiner should 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with arthritis 
in the knees, shoulders, ankles and 
hands.  In addition, the physician should 
indicate as to whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use of the 
pertinent joint or joints involved.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion for 
each joint or joints examined.  After 
considering all the symptoms attributable 
to the service-connected disabilities 
examined, the examiner should provide an 
assessment of the severity of each 
condition, i.e., the extent to which each 
disability interferes with the veteran's 
ability to obtain and retain 
substantially gainful employment, as well 
as an assessment of the extent to which 
the veteran's service-connected 
disabilities, collectively, interfere 
with her ability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
typewritten report.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After completion of the above-
requested development, and after 
undertaking any additional development 
deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its decision, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concern that are noted in this REMAND.  

7.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The veteran 
and her representative is to be given an 
opportunity to submit written or other 
argument in response thereto before this 
case is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


